   Case: 4:20-cv-00057-JCH Doc. #: 7 Filed: 06/08/20 Page: 1 of 4 PageID #: 35


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


JASMINE DUCKWORTH,                               )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          Case No. 4:20CV57 JCH
                                                 )
LARNELL OWENS1,                                  )
                                                 )
            Defendant.                           )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss, filed April 23, 2020.

(ECF No. 4). Despite having been granted additional time within which to do so, Plaintiff has not

responded to Defendant’s motion.

                                           BACKGROUND

       Plaintiff Jasmine Duckworth is an employee of the United States Postal Service, working at

the Overland Post Office. On December 28, 2019, she filed an ex parte Petition for Order of

Protection—Adult in the Circuit Court of St. Louis County, Missouri, seeking an order of protection

against her supervisor, Defendant Larnell Owens. Plaintiff asserts that Defendant “follows [her]

everywhere/[is] obsessed.” (ECF No. 3, P. 1). She claims Defendant stalks her to the bathroom,

outside, to the time clock, and to her car, and that he said he can get away with it because he is

management. (Id., PP. 2-3). None of Plaintiff’s allegations concern conduct outside the workplace.

As relief, Plaintiff asks that Defendant be prohibited from stalking her, from coming within an

unspecified number of feet of her, and from communicating with her in any manner or through any



1 According to Defendant, Defendant’s name is Larnell Owens. Plaintiff incorrectly named him
as Cordell Owens.

                                              −- 1 −
                                                   -
   Case: 4:20-cv-00057-JCH Doc. #: 7 Filed: 06/08/20 Page: 2 of 4 PageID #: 36


medium. (Id., P. 3). Plaintiff further requests that Defendant be required to participate in a court-

approved counseling program, and that he pay Plaintiff’s court costs and attorney’s fees. (Id., P. 5).

       On January 13, 2020, Defendant removed Plaintiff’s action to this Court pursuant to 28

U.S.C. § 1442(a)(1) (authorizing federal officers to remove actions brought against them for any act

under color of office). (ECF No. 1). On April 23, 2020, Defendant moved, pursuant to Federal Rule

of Civil Procedure 12(b)(1), to dismiss Plaintiff’s Complaint for lack of subject matter jurisdiction.

(ECF No. 4).

                                           LEGAL STANDARD

        Federal courts are courts of limited jurisdiction; they possess only that power authorized

by Constitution and statute. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375,

377 (1994). The court is obligated to dismiss any action over which it does not have subject

matter jurisdiction. A district court may have subject matter jurisdiction because of diversity

of citizenship of the parties or because the claim arises under the Constitution, laws or

treaties of the United States. 28 U.S.C. §§ 1331, 1332.

        “In order to properly dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), the

complaint must be successfully challenged on its face or on the factual truthfulness of its

averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993) (citations omitted). “In a facial

challenge to jurisdiction, all of the factual allegations concerning jurisdiction are presumed to be

true and the motion is successful if the plaintiff fails to allege an element necessary for subject

matter jurisdiction.” Id. (citation omitted). The party seeking to establish federal jurisdiction

bears the burden of proof. Great Rivers Habitat Alliance v. Fed. Emergency Mgmt. Agency, 615

F.3d 985, 988 (8th Cir. 2010).

                                               DISCUSSION




                                                −- 2 −
                                                     -
   Case: 4:20-cv-00057-JCH Doc. #: 7 Filed: 06/08/20 Page: 3 of 4 PageID #: 37


        The Court first addresses the propriety of “federal officer” removal of this action. “Four

elements are required for removal under § 1442(a)(1): (1) a defendant has acted under the direction

of a federal officer, (2) there was a causal connection between the defendant’s actions and the

official authority, (3) the defendant has a colorable federal defense to the plaintiff’s claims, and (4)

the defendant is a ‘person,’ within the meaning of the statute.” Jacks v. Meridian Resource Co.,

LLC, 701 F.3d 1224, 1230 (8th Cir. 2012) (citing Dahl v. R.J. Reynolds Tobacco Co., 478 F.3d 965,

967 n. 2 (8th Cir. 2007)). The Court finds that all four elements are satisfied with respect to

Plaintiff’s allegations of workplace misconduct. See Cubb v. Belton, No. 4:15CV676 JMB, 2015

WL 4079077, at *2-3 (E.D. Mo. Jul. 6, 2015) (finding postal employee’s Adult Abuse/Stalking

petition against his supervisor properly was removed under 28 U.S.C. § 1442(a)(1)).


        Turning to the Motion to Dismiss, Defendant asserts that Plaintiff’s claims are barred by the

doctrine of sovereign immunity. Numerous recent cases in this district, involving facts similar to

those alleged here, have addressed the issue of sovereign immunity in this context and concluded

that the principle precludes the plaintiffs’ suits. See, e.g., Cubb, 2015 WL 4079077, at * 4-5; Haynie

v. Bredenkamp, No. 4:16CV773 CEJ, 2016 WL 3653957, at *2 (E.D. Mo. Jul. 8, 2016); Young v.

Frame, No. 4:19CV16 RLW, 2019 WL 2437444, at * 3 (E.D. Mo. Jun. 11, 2019); Strong v. Owens,

No. 4:19CV2900 SRC, ECF No. 14 (Mar. 31, 2020). Upon consideration, the Court agrees that

sovereign immunity bars Plaintiff’s claims here. Defendant’s Motion to Dismiss will therefore be

granted.2




2 In light of the above ruling, the Court need not address Defendant’s alternative argument that
Plaintiff’s claims must be dismissed because she failed to exhaust her available administrative
remedies.

                                                 −- 3 −
                                                      -
  Case: 4:20-cv-00057-JCH Doc. #: 7 Filed: 06/08/20 Page: 4 of 4 PageID #: 38



                                          CONCLUSION


      Accordingly,


      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (ECF No. 4) is

GRANTED, and Plaintiff’s Complaint is DISMISSED. An Order of Dismissal will accompany this

Memorandum and Order.



Dated this 8th       Day of June, 2020.


                                              \s\ Jean C. Hamilton
                                              UNITED STATES DISTRICT JUDGE




                                           −- 4 −
                                                -
